     Case: 1:17-md-02804 Doc #: 3894 Filed: 08/26/21 1 of 3. PageID #: 534951




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

This document relates to:
                                                     MDL No. 2804
County of Lake, Ohio v. Purdue
Pharma L.P., et al.,
                                                     Case No. 17-md-2804
 Case No. 18-op-45032 (N.D. Ohio)
                                                     Judge Dan Aaron Polster
County of Trumbull, Ohio v. Purdue
Pharma, L.P., et al.,
 Case No. 18-op-45079 (N.D. Ohio)

“Track 3 Cases”


            JOINT MOTION FOR SEVERANCE OF RITE AID DEFENDANTS

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiffs County of Lake, Ohio and

County of Trumbull, Ohio (together, the “Track 3 Plaintiffs”) and Defendants Rite Aid Hdqtrs.

Corp., Rite Aid of Ohio, Inc., Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, and Eckerd Corp. d/b/a Rite Aid Liverpool Distribution Center (collectively, “Rite

Aid”) jointly move to sever all claims brought by the Track 3 Plaintiffs against Rite Aid. In support

of this joint motion, the Track 3 Plaintiffs and Rite Aid state the following:

       1.      The Track 3 Plaintiffs and Rite Aid have reached an agreement for resolution of all

claims brought in this action by the Track 3 Plaintiffs against Rite Aid (the “Agreement”).

       2.      The Agreement is subject to the approval of the Lake County Commissioners and

Trumbull County Commissioners as required by law.

       3.      The Track 3 Plaintiffs and Rite Aid have agreed that Rite Aid should be severed

from the Track 3 cases, effective immediately. Rite Aid will be dismissed from the Track 3 cases
    Case: 1:17-md-02804 Doc #: 3894 Filed: 08/26/21 2 of 3. PageID #: 534952




with prejudice upon final approval of the Agreement by the Lake County Commissioners and

Trumbull County Commissioners.

       WHEREFORE, the Track 3 Plaintiffs and Rite Aid respectfully request that this Court

grant the Joint Motion for Severance of Rite Aid Defendants.

Dated: August 25, 2021                      Respectfully submitted,


                                            /s/ Frank Gallucci
                                            Frank Gallucci
                                            Plevin & Gallucci
                                            Cleveland Office
                                            55 Public Square #2222
                                            Cleveland, OH 44113
                                            FGallucci@pglawyer.com

                                            Attorney for Plaintiffs Lake County, Ohio and
                                            Trumbull County, Ohio


                                            /s/ Kelly A. Moore
                                            Kelly A. Moore
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
                                            New York, NY 10178
                                            Phone: (212) 309-6612
                                            Fax: (212) 309-6001
                                            E-mail: kelly.moore@morganlewis.com

                                            Attorney for Defendants Rite Aid Hdqtrs. Corp.,
                                            Rite Aid of Ohio, Inc., Rite Aid of Maryland, Inc.
                                            d/b/a Rite Aid Mid-Atlantic Customer Support
                                            Center and Eckerd Corp. d/b/a Rite Aid
                                            Liverpool Distribution Center


IT IS SO ORDERED.

_____________________________
DAN AARON POLSTER
UNITED STATES SR. DISTRICT JUDGE




                                               2
    Case: 1:17-md-02804 Doc #: 3892
                               3894 Filed: 08/25/21
                                           08/26/21 3 of 3. PageID #: 534947
                                                                      534953




                               CERTIFICATE OF SERVICE

       I certify that on August 25, 2021, the foregoing was electronically filed using the Court’s

CM/ECF system, and all counsel of record were served by operation of that system.


                                                            /s/ Kelly A. Moore
                                                            Kelly A. Moore




                                                3
